        Case 1:18-cv-12320-PBS Document 65 Filed 02/18/21 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

___________________________________
                                         )
Christopher Maynard,                     )
                                         )
                       Plaintiff,        )
                                         )           Civil Action No.
v.                                       )           18-12320-PBS
                                         )
                                         )
Commonwealth of                          )
Massachusetts, MBTA, et al.              )
                                         )
                        Defendants.      )
                                         )
___________________________________)

                                 JUDGMENT

Saris, D.J.

       In accordance with the Court's Memorandum and Order

dated, February 18, 2021 (Dkt. No. 64), allowing the MBTA

and Chief Green's Motion for Summary Judgment, it is hereby

ORDERED that Judgment is entered against Lt. Maynard on

Counts I through VII.




2/18/2021                                             By the Court,
Date
                                                      /s/ Casey Baker
                                                      Deputy Clerk
